The City of Fort Lauderdale by its license inspector extracted from appellant, under protest, $27.50 for a license to practice law. Appellant sued the inspector and the City jointly and severally for false imprisonment and malicious prosecution. A demurrer to the declaration was overruled as to the inspector but was sustained as to the City on authority of Kennedy v. City of Daytona Beach, 132 Fla. 675, 182 So. 228. A final judgment was entered and this appeal was prosecuted.
In the matter of damages for false imprisonment and malicious prosecution, the judgment of the trial court was correct but if the allegations of the declaration can be proven, there is no theory whatever under which the license fee was due or could have been legally collected. In affirming the judgment on the trial court, we are not to be understood as holding that an appropriate action against the City in the proper forum would not be proper to recover the fee with costs.
Affirmed.
CHAPMAN, C. J., BUFORD and ADAMS, JJ., concur.